On Application for Rehearing.
PER CURIAM.
The application for rehearing calls attention to an undoubted error in the opinion. It is there said that plaintiff sought a personal decree against John P. Young, who is not a party to the cause. This is a misstatement of plaintiff’s position. He sought to have his decree against the corporation cover profits which had not been received by the corporation, but by Mr. Young after the corporation went out of business, and while business was continued by Mr. Young, but under the same old trade name. The transfer of the business was cleárly proved; it was a good-faith transaction, and the corporation is not liable.
Plaintiff also asks that we permit, or that we direct the court below to permit, the filing of a supplemental bill, or such other amended pleading as may be thought proper and sufficient to include Mr. .Young, and to warrant a final decree against him f,or the profits derived by him personally. It is urged that the joinder of the corporation and Young in one case would be proper, because he personally instigated and directed infringement by the corporation, and was personally liable, and that it would be proper in one accounting to hold him personally for all profits, corporate and individual, and to hold the corporation for what it had received. Without determining this question, or whether the settled rules will permit the desired new pleadings, or will compel the filing of a new bill, the court below will be directed, within such reasonable time as it may fix, to receive and consider such application of this character as plaintiff may make, and with the same force and effect as if the application had been made on the final hearing before the court on exceptions to the master’s report.
The application for rehearing is denied.